UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,617,125 shares of common stock, outstanding at July 31, 2014. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Consolidated Statements of Earnings for the three and six months ended June 30, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2014 and 2013 (Unaudited) 5 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2014 and 2013 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-23 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 24-38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults upon Senior Securities 41 Item 5. Other Information 41 Item 6. Exhibits 41-44 Signatures 45 Certifications 46-48 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in other filings with the Securities and Exchange Commission, including but not limited to, those described in Peoples Bancorp of North Carolina, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013. 2 PART I. FINANCIAL INFORMATION Item I. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2014 and December 31, 2013 (Dollars in thousands) June 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks, including reserve requirements $ of $10,561 and $11,472, respectively Interest-bearing deposits Cash and cash equivalents Investment securities available for sale Other investments Total securities Mortgage loans held for sale Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Other real estate Accrued interest receivable and other assets Total assets $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ NOW, MMDA & savings Time, $100,000 or more Other time Total deposits Securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Commitments Shareholders' equity: Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,617,125 and 5,613,495 shares, respectively Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying Notes to Consolidated Financial Statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three and Six Months Ended June 30, 2014 and 2013 (Dollars in thousands, except per share amounts) Three months ended Six months ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ Interest on due from banks 12 28 24 40 Interest on investment securities: U.S. Government sponsored enterprises States and political subdivisions Other 87 Total interest income Interest expense: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures 97 Other 11 15 21 32 Total interest expense Net interest income Provision for loan losses 67 ) Net interest income after provision for loan losses Non-interest income: Service charges Other service charges and fees Gain on sale of securities - 26 Mortgage banking income Insurance and brokerage commissions Gain/(loss) on sale and write-down of other real estate 12 ) ) Miscellaneous Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Other Total non-interest expense Earnings before income taxes Income tax expense Net earnings Dividends and accretion on preferred stock - - Net earnings available to common shareholders $ Basic and diluted net earnings per common share $ Cash dividends declared per common share $ See accompanying Notes to Consolidated Financial Statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive (Loss) Income Three and Six Months Ended June 30, 2014 and 2013 (Dollars in thousands) Three months ended Six months ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ Other comprehensive income (loss): Unrealized holding gains (losses) on securities available for sale ) ) Reclassification adjustment for gains on securities available for sale included in net earnings - ) ) Total other comprehensive income (loss), before income taxes ) ) Income tax (benefit) expense related to other comprehensive (loss) income: Unrealized holding gains (losses) on securities available for sale ) ) Reclassification adjustment for gains on securities available for sale included in net earnings - ) ) Total income tax expense (benefit) related to other comprehensive income (loss) ) ) Total other comprehensive income (loss), net of tax ) ) Total comprehensive income (loss) $ ) ) See accompanying Notes to Consolidated Financial Statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Ended June 30, 2014 and 2013 (Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash (used) provided by operating activities: Depreciation, amortization and accretion Provision for loan losses ) Gain on sale of investment securities ) ) Gain on sale of other real estate (2 ) ) Write-down of other real estate Restricted stock expense 70 Change in: Mortgage loans held for sale ) Cash surrender value of life insurance ) ) Other assets ) Other liabilities ) Net cashprovided by operating activities Cash flows from investing activities: Purchases of investment securities available for sale ) ) Proceeds from calls, maturities and paydowns of investment securities available for sale Proceeds from sales of investment securities available for sale FHLB stock redemption Net change in loans ) Purchases of premises and equipment ) ) Proceeds from sales of other real estate and repossessions Net cash (used) provided by investing activities ) Cash flows from financing activities: Net change in deposits Net change in securities sold under agreements to repurchase Proceeds from FHLB borrowings - Repayments of FHLB borrowings - ) Preferred stock repurchase ) Proceeds from stock options exercised 37 - Cash dividends paid on preferred stock - ) Cash dividends paid on common stock ) ) Net cash provided by financing activities Net change in cash and cash equivalent ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Six Months Ended June 30, 2014 and 2013 (Dollars in thousands) (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ Income taxes $ Noncash investing and financing activities: Change in unrealized gain on investment securities available for sale, net $ ) Transfers of loans to other real estate and repossessions $ Financed portion of sales of other real estate $ 40 See accompanying Notes to Consolidated Financial Statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiaries, Peoples Bank (the “Bank”) and Community Bank Real Estate Solutions, LLC, along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (“REAS”) (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report (other than the Consolidated Balance Sheet at December 31, 2013) are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles in the United States (“GAAP”).Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2013 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 1, 2014 Annual Meeting of Shareholders. Recently Issued Accounting Pronouncements In January 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-04, (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure.ASU No. 2014-04 provides additional guidance to clarify when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan should be derecognized and the real estate property recognized.ASU No. 2014-04 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2014.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. In May 2014, the FASB issued ASU No. 2014-09, (Topic 606):Revenue from Contracts with Customers.ASU No. 2014-09 provides guidance on therecognition of revenue from contracts with customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration the entity receives or expects to receive.ASU No. 2014-09 is effective for reporting periods beginning after December 15, 2016.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. In June 2014, the FASB issued ASU No. 2014-11, (Subtopic 860-10): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures.ASU No. 2014-11 makes limited amendments to the guidance in FASB Accounting Standards Codification ("ASC") 860, Transfers and Servicing, on accounting for certain repurchase agreements (repos). ASU No. 2014-1 (1) requires entities to account for repurchase-to-maturity transactions as secured borrowings (rather than as sales with forward repurchase agreements), (2) eliminates accounting guidance on linked repurchase financing transactions, and (3) expands disclosure requirements related to certain transfers of financial assets that are accounted for as sales and certain transfers (specifically, repos, securities lending transactions, and repurchase-to-maturity transactions) accounted for as secured borrowings. ASU 2014-11 also amends FASB ASC 860 to clarify that repos and securities lending transactions that do not meet all of the derecognition criteriashould be accounted for as secured borrowings. In addition, ASU No. 2014-11provides examples of repurchase and securities lending arrangements that illustrate whether a transferor has maintained effective control over the transferred financial assets.ASU No. 2014-11 is effective for reporting periods beginning the first interim or annual period after December 15, 2014.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. 8 Other accounting standards that have been issued or proposed by FASB or other standards-setting bodies are not expected to have a material impact on the Company’s results of operations, financial position or disclosures. Investment Securities Investment securities available for sale at June 30, 2014 and December 31, 2013 are as follows: (Dollars in thousands) June 30, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Mortgage-backed securities $ U.S. Government sponsored enterprises State and political subdivisions Corporate bonds 14 22 Trust preferred securities - - Equity securities - Total $ (Dollars in thousands) December 31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Mortgage-backed securities $ U.S. Government sponsored enterprises 97 69 State and political subdivisions Corporate bonds 11 70 Trust preferred securities - - Equity securities - Total $ The current fair value and associated unrealized losses on investments in securities with unrealized losses at June 30, 2014 and December 31, 2013 are summarized in the tables below, with the length of time the individual securities have been in a continuous loss position. (Dollars in thousands) June 30, 2014 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ 6 U.S. Government sponsored enterprises - - State and political subdivisions 40 Corporate bonds - 22 22 Total $ 9 (Dollars in thousands) December 31, 2013 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ 78 U.S. Government sponsored enterprises 69 - - 69 State and political subdivisions Corporate bonds 16 54 70 Total $ At June 30, 2014, unrealized losses in the investment securities portfolio relating to debt securities totaled $1.8 million.The unrealized losses on these debt securities arose due to changing interest rates and are considered to be temporary.From the June 30, 2014 tables above, 50 out of 175 securities issued by state and political subdivisions contained unrealized losses, 17 out of 95 securities issued by U.S. Government sponsored enterprises, including mortgage-backed securities, contained unrealized losses, and two out of five securities issued by corporations contained unrealized losses.These unrealized losses are considered temporary because of acceptable financial condition and results of operations on each security and the repayment sources of principal and interest on U.S. Government sponsored enterprises, including mortgage-backed securities, are government backed. The amortized cost and estimated fair value of investment securities available for sale at June 30, 2014, by contractual maturity, are shown below. Expected maturities of mortgage-backed securities will differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2014 (Dollars in thousands) Amortized Cost Estimated Fair Value Due within one year $ Due from one to five years Due from five to ten years Due after ten years Mortgage-backed securities Equity securities Total $ Proceeds from sales of securities available for sale during the six months ended June 30, 2014 were $677,000 and resulted in gross gains of $26,000.Proceeds from sales of securities available for sale during the six months ended June 30, 2013 were $17.5 million and resulted in gross gains of $738,000 and gross losses of $124,000. Securities with a fair value of approximately $83.9 million and $86.0 million at June 30, 2014 and December 31, 2013, respectively, were pledged to secure public deposits and for other purposes as required by law. 10 Loans Major classifications of loans at June 30, 2014 and December 31, 2013 are summarized as follows: (Dollars in thousands) June 30, 2014 December 31, 2013 Real estate loans Construction and land development $ Single-family residential Single-family residential - Banco de la Gente stated income Commercial Multifamily and farmland Total real estate loans Loans not secured by real estate Commercial loans Farm loans 93 19 Consumer loans All other loans Total loans Less allowance for loan losses Total net loans $ The Bank grants loans and extensions of credit primarily within the Catawba Valley region of North Carolina, which encompasses Catawba, Alexander, Iredell and Lincoln counties, and also in Mecklenburg, Union and Wake counties of North Carolina.Although the Bank has a diversified loan portfolio, a substantial portion of the loan portfolio is collateralized by improved and unimproved real estate, the value of which is dependent upon the real estate market.Risk characteristics of the major components of the Bank’s loan portfolio are discussed below: · Construction and land development loans – The risk of loss is largely dependent on the initial estimate of whether the property’s value at completion equals or exceeds the cost of property construction and the availability of take-out financing.During the construction phase, a number of factors can result in delays or cost overruns.If the estimate is inaccurate or if actual construction costs exceed estimates, the value of the property securing the loan may be insufficient to ensure full repayment when completed through a permanent loan, sale of the property, or by seizure of collateral.As of June 30, 2014, construction and land development loans comprised approximately 9% of the Bank’s total loan portfolio. · Single-family residential loans – Declining home sales volumes, decreased real estate values and higher than normal levels of unemployment could contribute to losses on these loans.As of June 30, 2014, single-family residential loans comprised approximately 39% of the Bank’s total loan portfolio, and include Banco de la Gente single-family residential stated income loans, which were approximately 8% of the Bank’s total loan portfolio. · Commercial real estate loans – Repayment is dependent on income being generated in amounts sufficient to cover operating expenses and debt service.These loans also involve greater risk because they are generally not fully amortizing over a loan period, but rather have a balloon payment due at maturity.A borrower’s ability to make a balloon payment typically will depend on being able to either refinance the loan or timely sell the underlying property.As of June 30, 2014, commercial real estate loans comprised approximately 34% of the Bank’s total loan portfolio. · Commercial loans – Repayment is generally dependent upon the successful operation of the borrower’s business.In addition, the collateral securing the loans may depreciate over time, be difficult to appraise, be illiquid, or fluctuate in value based on the success of the business.As of June 30, 2014, commercial loans comprised approximately 12% of the Bank’s total loan portfolio. 11 Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on non-accrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on non-accrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. The following tables present an age analysis of past due loans, by loan type, as of June 30, 2014 and December 31, 2013: June 30, 2014 (Dollars in thousands) Loans 30- 89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Total Current Loans Total Loans Accruing Loans 90 or More Days Past Due Real estate loans Construction and land development $ - Single-family residential Single-family residential - Banco de la Gente stated income - Commercial - Multifamily and farmland - - Total real estate loans Loans not secured by real estate Commercial loans 49 - Farm loans - - - 93 93 - Consumer loans - - All other loans - Total loans $ December 31, 2013 (Dollars in thousands) Loans 30- 89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Total Current Loans Total Loans Accruing Loans 90 or More Days Past Due Real estate loans Construction and land development $ - Single-family residential - Single-family residential - Banco de la Gente stated income Commercial - Multifamily and farmland - - Total real estate loans Loans not secured by real estate Commercial loans 29 - Farm loans - - - 19 19 - Consumer loans 3 1 All other loans - Total loans $ 12 The following table presents the Company’s non-accrual loans as of June 30, 2014 and December 31, 2013: (Dollars in thousands) June 30, 2014 December 31, 2013 Real estate loans Construction and land development $ Single-family residential Single-family residential - Banco de la Gente stated income Commercial Total real estate loans Loans not secured by real estate Commercial loans Consumer loans 47 27 Total $ At each reporting period, the Bank determines which loans are impaired.Accordingly, the Bank’s impaired loans are reported at their estimated fair value on a non-recurring basis.An allowance for each impaired loan that is collateral-dependent is calculated based on the fair value of its collateral.The fair value of the collateral is based on appraisals performed by REAS, a subsidiary of the Bank.REAS is staffed by certified appraisers that also perform appraisals for other companies.Factors including the assumptions and techniques utilized by the appraiser are considered by management.If the recorded investment in the impaired loan exceeds the measure of fair value of the collateral, a valuation allowance is recorded as a component of the allowance for loan losses.An allowance for each impaired loan that is non-collateral dependent is calculated based on the present value of projected cash flows.If the recorded investment in the impaired loan exceeds the present value of projected cash flows, a valuation allowance is recorded as a component of the allowance for loan losses.Impaired loans under $250,000 are not individually evaluated for impairment, with the exception of the Bank’s troubled debt restructured (“TDR”) loans in the residential mortgage loan portfolio, which are individually evaluated for impairment.Accruing impaired loans were $27.7 million, $27.6 million and $26.2 million at June 30, 2014, December 31, 2013 and June 30, 2013, respectively.Interest income recognized on accruing impaired loans was $681,000, $579,000 and $1.3 million for the six months ended June 30, 2014, the six months ended June 30, 2013 and the year ended December 31, 2013, respectively.Interest income recognized on accruing impaired loans was $325,000 and $286,000 for the three months ended June 30, 2014 and 2013, respectively.No interest income is recognized on non-accrual impaired loans subsequent to their classification as non-accrual. The following tables present the Company’s impaired loans as of June 30, 2014 and December 31, 2013: June 30, 2014 (Dollars in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Recorded Investment in Impaired Loans Related Allowance Average Outstanding Impaired Loans Real estate loans Construction and land development $ 56 Single-family residential Single-family residential - Banco de la Gente stated income - Commercial Multifamily and farmland - 1 Total impaired real estate loans Loans not secured by real estate Commercial loans - 16 Consumer loans 51 1 Total impaired loans $ 13 December 31, 2013 (Dollars in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Recorded Investment in Impaired Loans Related Allowance Average Outstanding Impaired Loans Real estate loans Construction and land development $ 53 Single-family residential Single-family residential - Banco de la Gente stated income - Commercial Multifamily and farmland - 1 Total impaired real estate loans Loans not secured by real estate Commercial loans 15 Consumer loans 35 1 Total impaired loans $ Changes in the allowance for loan losses for the three and six months ended June 30, 2014 and 2013 were as follows: (Dollars in thousands) Real Estate Loans Construction and Land Development Single- Family Residential Single- Family Residential - Banco de la Gente Stated Income Commercial Multifamily and Farmland Commercial Farm Consumer and All Other Unallocated Total Six months ended June 30, 2014 Allowance for loan losses: Beginning balance $ 37 - Charge-offs ) ) ) )
